 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00196-DAD
11
                                  Plaintiff,            ORDER
12
                            v.
13
     GARY DUANE HEGWOOD,
14
                                 Defendant.
15

16                                                   ORDER
17
            Upon the United States’ Motion to Dismiss dated November 14, 2019, and the concurrence of
18
     the Parties, and for good cause shown, the Supervised Release Violation Petition filed herein on
19

20 September 20, 2019, in the above-captioned matter is dismissed. IT IS SO ORDERED.

21

22 IT IS SO ORDERED.

23
        Dated:     November 15, 2019                        /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE

25

26
27

28


      PROPOSED ORDER
                                                        1
30
